Citation Nr: 0909251	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-25 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lung cancer due to 
exposure to asbestos.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel







INTRODUCTION

The Veteran had active service from January 1957 to January 
1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran is not shown to have a diagnosis of an asbestos-
related disease or disorder; nor does the clinical evidence 
attribute any claimed disability to asbestos exposure in 
service.


CONCLUSION OF LAW

Lung cancer was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's Office 
of General Counsel discusses the development of asbestos 
claims.  VAOPGCPREC 4-2000.

VA must analyze the Veteran's claim under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  When considering VA compensation 
claims, rating boards have the responsibility to ascertain 
whether or not military records demonstrate evidence of 
asbestos exposure in service, and to ensure that development 
is accomplished to ascertain whether or not there is 
preservice or post service occupational or other asbestos 
exposure.  A determination must then be made as to the 
relationship between asbestos exposure and the claimed 
diseases.

M21-1, Part VI, para. 7.21 contains guidelines for the 
development of asbestos exposure cases.  Part (a) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).  Also noted is the increased 
risk of bronchial cancer in individuals who smoke cigarettes 
and have had prior asbestos exposure.  M21-1, Part VI, para. 
7.21(b) pertains to occupational exposure, and acknowledges 
that high exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  
Noted is that the latent period varies from 10-to-45 or more 
years between first exposure and development of disease.  
Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  M21-1, Part VI, para. 7.21(c) provides that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.

M21-1, Part VI, para. 7.21(d) provides that VA must determine 
whether military records demonstrate evidence of asbestos 
exposure in service; whether there is pre-service and/or post 
service evidence of occupational or other asbestos exposure; 
and then make a determination as to the relationship between 
asbestos exposure and the claimed diseases, keeping in mind 
the latency and exposure information pertinent to the 
Veteran.

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

The Veteran contends that he was exposed to asbestos during 
his service in the military.  In this regard, the Veteran has 
submitted to the Board a copy of a certificate of training 
attesting to his training as a jet aircraft mechanic and the 
Board notes the only personnel records available state the 
Veteran was released from active duty having been assigned to 
a maintenance squadron.  As such, there is sufficient 
evidence for the Board to continue its analysis on the 
assumption that the Veteran was in fact exposed to asbestos 
during his military service, based on his service as an 
aircraft mechanic. 

However, the Board notes that mere exposure to a potentially 
harmful agent is insufficient to be eligible for VA 
disability benefits.  The question in a claim such as this is 
whether disabling harm causally related to in-service 
exposure ensued.  The medical evidence must show not only a 
currently diagnosed disability, but also a nexus, that is, a 
causal connection, between this current disability and the 
exposure to asbestos in service.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The Veteran's service treatment records are unavailable for 
review.  The RO determined in May 2006 that the Veteran's 
records may have been lost in the 1973 fire at the National 
Personnel Records Center (NPRC).  At this time, the Board 
notes that it is satisfied that the RO has taken all 
necessary steps to secure service treatment records and, 
given the responses from the NPRC, that additional efforts 
would be futile.  38 U.S.C.A. § 5103A(b).  In a case such as 
this, where service treatment records are unavailable, the 
Board is mindful of the heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  Additionally, the Veteran has not alleged seeking 
treatment while in service for lung cancer or any asbestos 
related illnesses.

The post service evidentiary record contains no medical 
treatment records from any source until the mid 1990's.  
Reviewing the Veteran's May 1997 Social Security 
Administration disability benefits determination and its 
supporting documents, the Board notes that while the 
disability award was for coronary artery disease, an April 
1996 x-ray study specifically found both lungs were free of 
active disease, though the Veteran was also diagnosed with 
COPD (chronic obstructive pulmonary disease).  The Social 
Security documents also contained a form in which the Veteran 
listed his occupational history from 1980 to 1995 which 
consisted entirely as a heavy equipment (construction) 
operator and supervisor for various construction companies.  
No mention was made of any asbestos exposure and no reference 
to service or any event of service was made.

Relevant treatment records pertaining to the lung cancer 
diagnosis begin in 2005.  A May 2005 VA pulmonary consult 
noted a new left lung nodule scar had been found.  The entry 
also observed the Veteran was a heavy smoker, 2-3 packs per 
day for 45 years, and was then retired from construction 
work.  His past activities had included a lot of soil digging 
and he was presently volunteering as a fireman.  In an August 
2005 VA Chest Clinic entry note, the Veteran's past history 
was recorded.  He was then still smoking 2 packs per day; he 
had "significant" asbestos exposure working as an aircraft 
mechanic for 3 and a half years and "on ovens" for 18 
months, as well as doing part time welding intermittently up 
until the present time, and 32 years in construction.  A 
September 2005 VA Chest Clinic entry noted the Veteran was 
now smoking one pack per day.  An October 2005 VA Chest 
Clinic entry noted the Veteran was still smoking one pack per 
day and the diagnosis was non-small cell lung cancer LUL 
(left upper lobe), stage 1B.  In a December 2005 VA physical 
examination entry the diagnosis was phrased as non-squamous 
cell carcinoma and the Veteran had indicated he stopped 
smoking 7 weeks prior.     

In a February 2007 VA progress note the staff physician 
concluded the entry with this one sentence: "PT's cancer 
could be related to asbestos exposure as has been documented 
in the literature."

In January 2008 the Veteran was afford a VA respiratory 
diseases examination.  The examiner noted the Veteran's 
health history, occupation history, and that the Veteran's 
lung cancer treatment had not been completely effective, as 
the lung cancer returned.  Observing that the Veteran's COPD, 
coronary artery disease, and essential hypertension were all 
under treatment, the examiner concluded that it was not as 
likely as not that the Veteran's lung cancer was caused by or 
was secondary to asbestos exposure during service.  The 
examiner noted that though the Veteran has had multiple chest 
x-ray studies, CAT (computed axial tomography) scans, and 
biopsies and none have resulted in the diagnosis of 
asbestosis.  Further, the examiner gave the opinion that the 
lung cancer was a result of the Veteran's long history of 
tobacco addiction.

In January of 2008, the Veteran sought private care.  In the 
pulmonary evaluation, the Veteran observed he was exposed to 
asbestos insulation during service and he denied working with 
it. 

Thus, even after providing the Veteran with the benefit of 
the doubt that he was exposed to asbestos during service, the 
fact remains that there is no medical evidence of a current 
diagnosis of asbestosis, or any other disease that is 
commonly associated with asbestos exposure.  There was no 
mention on multiple chest X-rays of pleural effusions, 
fibrosis or plaques consistent with asbestos or asbestosis. 
Although the Veteran has lung cancer, the aforementioned 
evidence is not persuasive in attributing this cancer to 
asbestos exposure.  Instead, the Board finds compelling the 
evidence that other nonservice-connected causative factors 
(such as smoking) played a significant role in the 
development of this disease. 

In this regard, a significant lapse in time between service 
and post-service medical treatment may be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000)(it was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints).

The Board finds the January 2008 VA respiratory examination 
is the most probative medical evidence on the subject, as it 
was based on a review of the claims file and a thorough 
examination, and it contains detailed rationale for the 
medical conclusion.  See Boggs v. West, 11 Vet. App. 334, 340 
(1998), aff'd, 188 F. 3d 1335 (Fed. Cir. 1999; Owens v. 
Brown, 7 Vet. App. 429 (1995); see Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).

The Board also finds the February 2007 VA staff physician 
opinion that the cancer "could be" related to asbestos to 
be too speculative to be probative.  An examiner's opinion 
that a current disorder "could be" related, or that there 
"may be" some relationship, makes the opinion of the examiner 
too speculative in nature to be probative.  See Bostain v. 
West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (a medical opinion expressed in terms 
of "may" also implies "may or may not" and is too speculative 
to establish a causal relationship).  In sum, the weight to 
be accorded the various items of medical evidence in this 
case must be determined by the quality of the evidence and 
not necessarily by its quantity or source.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran himself believes that his lung cancer is causally 
related to active service.  He has asserted in several 
statements that there is some statistical relationship 
between smoking, being exposed to asbestos, and cancer.  See 
May 2008 statement.  However, he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  This case 
involves a question of diagnosis and causation, which is 
medical in nature and not capable of lay observation.  
Competent medical evidence, or evidence provided by a person 
who is qualified through education, training, or experience 
to offer a medical diagnosis, statement, or opinion, is 
required to substantiate the claim.  For these reasons, the 
Board rejects the Veteran's statements as competent evidence 
sufficient to establish the diagnosis and etiology of lung 
cancer or asbestos related illnesses.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Finally, to the extent that the Veteran's lung cancer may be 
the result of his use of tobacco products, the Board notes 
that for claims filed after June 9, 1998, as in the instant 
case, service connection may not be granted for disability or 
death on the basis that it resulted from disease or injury 
attributable to the use of tobacco products during the 
Veteran's active service.  See 38 U.S.C.A. § 1103(a) (West 
2002).

In conclusion, the competent evidence of record does not 
causally relate the Veteran's lung cancer to his active 
service.  Under these circumstances, a grant of service 
connection is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in February 2006, before the 
initial original adjudication of the claim.  The letter 
notified the Veteran of what information and evidence must be 
submitted to substantiate claims for service connection, as 
well as what information and evidence must be provided by the 
Veteran and what information and evidence would be obtained 
by VA.  He was also asked to inform VA of any additional 
information or evidence that VA should have, and was asked to 
submit evidence in support of his claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A January 2007 letter provided the 
Veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection and his claim was readjudicated in the July 2007 
Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  In any event, because service connection 
for lung cancer is denied, any questions regarding a 
disability rating and effective date are now moot. 

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  As 
noted above, the RO has unsuccessfully attempted to obtained 
the service treatment records; they are not available.  There 
is no identified relevant evidence that has not been 
accounted for.  The veteran's VA and private treatment 
reports and Social Security Administration reports are of 
record.  The Veteran was afforded a VA examination in January 
2008 to determine the nature and etiology of the lung cancer. 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Service connection for lung cancer due to asbestos exposure 
is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


